Citation Nr: 1628418	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for cervical strain with cervicobrachial pain.  

2. Entitlement to a disability rating in excess of 20 percent for right C6 radiculopathy associated with cervical strain with cervicobrachial pain prior to July 1, 2012.

3. Entitlement to a compensable rating for right C6 radiculopathy associated with cervical strain with cervicobrachial pain from July 1, 2012.   


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In an April 2012 rating decision, the RO reduced the disability evaluation for the C6 right radiculopathy to noncompensable (0 percent) effective July 1, 2012.  The Veteran did not perfect an appeal from the rating reduction; therefore it is not on appeal, and the issue before the Board is characterized accordingly.

The Veteran testified before the undersigned at a June 2015 Travel Board hearing.  A transcript of that proceeding has been associated with the Veteran's claims file. 

A July 2015 Board decision remanded the claim for additional development.  


FINDINGS OF FACT

1. The preponderance of the evidence shows that throughout the appeal period, the Veteran's cervical spine strain is manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.
 
2. Prior to July 1, 2012, the Veteran's right C6 radiculopathy associated with cervical strain with cervicobrachial pain more clearly approximated mild incomplete paralysis; moderate incomplete paralysis is not shown. 
  
3. From July 1, 2012, there is no objective medical evidence of right C6 radiculopathy associated with cervical strain with cervicobrachial pain. 


CONCLUSIONS OF LAW

1. A rating in excess of 20 percent for cervical strain with cervicobrachial pain is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5237 (2015).

2. Prior to July 1, 2012, a rating in excess of 20 percent for right C6 radiculopathy associated with cervical strain with cervicobrachial pain is not warranted.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124, 4.124a, Diagnostic Code (DC) 8513 (2015).

3. From July 1, 2012 a compensable rating for right C6 radiculopathy associated with cervical strain with cervicobrachial pain is not warranted. 
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124, 4.124a, Diagnostic Code (DC) 8513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the notice requirements were met in a January 2010 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for an increased rating, including notice of what evidence he should provide, and what evidence VA would attempt to obtain.  The letter also provided notice of how disability ratings and effective dates would be determined.  Accordingly, the duty to notify has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  All identified private and VA treatment records were obtained.  The Veteran's statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that the Veteran has not identified any pertinent evidence that remains outstanding.  

Also, the Veteran was afforded VA medical examinations in February 2010, December 2010, May 2012, and July 2015.  The Board finds the examinations adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

A June 2015 Board decision remanded the case for procurement of outstanding private and VA treatment records and for a new VA examination to determine the current severity of the Veteran's service-connected cervical spine disability.  The record shows that updated VA treatment records have been associated with the claims file.  Furthermore, the Veteran was afforded a VA examination in July 2015.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Lastly, the Veteran testified at a travel board hearing in June 2015.  At the hearing, the undersigned explained the issues on appeal, asked questions focused on 
the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative have contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided. 38 C.F.R. § 4.14.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  Under Diagnostic Code 5237, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; localized tenderness not resulting in abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of its height.  

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25 , whichever method resulted in the higher evaluation.

The Veteran's right C6 radiculopathy associated with cervical strain with cervicobrachial pain is evaluated under diagnostic Code 8513, which contemplates impairment of all radicular groups.  Under Diagnostic Code 8513, mild incomplete paralysis is rated 20 percent disabling on the major and minor side; moderate incomplete paralysis is rated 30 percent disabling on the minor side and 40 percent disabling on the major side; severe incomplete paralysis is rated 60 percent disabling on the minor side and 70 percent disabling on the major side; and complete paralysis is rated as 80 percent disabling on the minor side and 90 percent disabling on the major side.  38 C.F.R. § 4.124a, Diagnostic Code 8513.

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  
38 C.F.R. § 4.124a. 

The words "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015).

Analysis

Cervical Strain with Cervicobrachial Pain  

The Veteran's service-connected cervical strain disorder is currently rated at 20 percent pursuant to DC 5237. 

During a February 2010 VA examination, the Veteran complained of progressively worsening neck pain.  He stated that he was having trouble sleeping due to pain and reports that he cannot turn his head right at times.  He reported that pain occurs daily and comes and goes throughout the day.  He complained of stiffness and flare-ups occurring several days a week, moderate to severe in intensity lasting for up to several hours.  The flare-ups are precipitated by lying in bed, prolonged walking, strenuous activities, or driving long distances.  

On physical examination the examiner reported that there was straining with cervical lordosis.  There is tenderness to palpation of the cervical and thoracic paraspinals and over the mid to lower cervical spinous processes.  Manual muscle testing was 5/5 in the bilateral upper and lower extremities.  

Range of motion testing showed forward flexion of the cervical spine was 0 to 35 degrees with pain at end range of motion, and extension 0 to 25 degrees with pain at end range of motion.  Left lateral flexion was 0 to 25 degrees, and right lateral flexion was 0 to 25 degrees both with pain at end range of motion.  Left lateral rotation was 0 to 70 degrees with pain at end range of motion, and right lateral rotation was 0 to 45 degrees with pain from 30 to 45 degrees.  The Veteran's total combined range of motion was 225 degrees.  

The Veteran underwent an additional VA examination in December 2010.  The Veteran reported a history of decreased motion, stiffness, weakness, spasm, and pain in the cervical spine.  The Veteran reported that pain was constant, sharp, severe, and daily.  The Veteran also reported that there was radiation of pain in the bilateral upper extremities.  Upon physical examination of the spine, the examiner noted that the Veteran kept his head, neck, and trunk rigidly straight at all times while being observed.  The cervical spine showed no ankylosis, spasm, atrophy, or weakness.  The cervical spine did show guarding, pain with motion, and tenderness. 

Range of motion testing showed that the Veteran's cervical flexion was 0 degrees to 0 degrees with active motion and 0 degrees to 10 degrees with passive motion.  Cervical extension was 0 to 3 degrees with active motion and 0 to 5 degrees with passive motion.  Bilateral lateral flexion was 0 to 3 degrees with active motion and 0 to 5 degrees with passive motion.  Bilateral lateral rotation was 0 to 10 degrees with active motion and 0 to 20 degrees with passive motion.  The examiner noted that the Veteran kept all muscles contracted constantly and resisted attempts to move his head.  There was no additional loss of motion on repetitive use.

The examiner opined that the examination yielded unreliable/inconsistent results.  "The Veteran's subjective complaints during the examination appeared, to this examiner, out of proportion to objective exam findings.  Although Veteran reported pain with any motion of the cervical/lumbar spine and shoulder, facial expression remained impassive/unchanged throughout.  The Veteran was noted to display EXTREMELY poor effort during the examination in this examiner's opinion.  Veteran kept his neck/shoulder and trunk rigidly straight and would not even flex the lumbar spine until told that the lumbar spine should not be affected by the cervical spine at which time he flexed 50 degrees.  Veteran reported he was unable to drive here and his wife drove, but was observed in the parking lot walking with normal head/neck posture and driving car."

The Veteran was afforded a VA examination in May 2012.  The Veteran's forward flexion ended at 5 degrees, and extension ended at 5 degrees with no objective evidence of painful motion.  The Veteran's right and left lateral flexion both ended at 5 degrees with no objective evidence of painful motion.  The Veteran's right and left lateral rotation both ended at 10 degrees with no objective evidence of painful motion.  The Veteran's total combined range of motion for the cervical spine was 40 degrees.  

The examiner opined that the examination yielded unreliable/inconsistent results because the Veteran was noted to display poor effort during the examination.  The Veteran did not have additional limitation of motion following repetitive-use testing.  Regarding functional impairment of the cervical spine the Veteran showed less movement than normal.  The Veteran did not have localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  The Veteran did not have guarding or muscle spasm of the cervical spine.  The Veteran showed full muscle strength (5/5) in elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, and finger abduction.  The Veteran did not have muscle atrophy.  

In a January 2015 private treatment note, Dr. J.B.S., indicated that the Veteran maintained good overall neck range of motion but had pain mainly with Sparling maneuver.  Furthermore, the Veteran was afforded a VA examination in July 2015.  The examiner indicated that the Veteran had a diagnosis of cervical strain.  Based on a physical examination, the Veteran's forward flexion was 45 degrees or greater, and extension was 45 degrees or greater with no objective evidence of painful motion with forward flexion or extension.  The Veteran's cervical spine left lateral flexion was 30 degrees and right lateral flexion was 30 degrees.  The examiner noted objective evidence of painful motion at 30 degrees for both left and right lateral flexion.  The Veteran showed right lateral rotation at 60 degrees with objective evidence of painful motion at 60 degrees.  The Veteran's range of motion also showed 60 degrees left lateral rotation with objective evidence of painful motion at 60 degrees.  The Veteran's total combined range of motion was 270 degrees.  The Veteran did not show decreased range of motion with repetitive testing.  

Regarding functional loss of the spine, the Veteran showed less movement than normal and pain on movement.  The Veteran did not have localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  The Veteran also did not have guarding or muscle spasm of the cervical spine.  The Veteran showed full 5/5 muscle strength in elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, and finger abduction.  The Veteran did not have muscle atrophy.  

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and their opinions were based on examinations and interviews of the Veteran.  The examiners also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  It is clear that the examiners took into consideration all relevant factors in giving his opinions.  

The competent medical evidence or record shows that the Veteran is not entitled to a rating in excess of 20 percent for his cervical spine disability.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Here, there is no evidence of ankloysis of the cervical spine.  Regarding range of motion, the December 2010 and May 2012 VA examination reports show forward flexion of the cervical spine at 10 degrees with active motion and 5 degrees respectively.  The February 2010 and July 2015 VA examination reports show forward flexion at 35 degrees and 30 degrees respectively.  As both the December 2010 and May 2012 VA examiners reported that the examination results were unreliable because the Veteran appeared to not give full effort, the Board assigns less probative weight to the December 2010 and May 2012 VA examination reports.  Thus, the preponderance of the evidence shows that the Veteran's symptoms most closely approximate the criteria required for a 20 percent rating under DC 5237.  In sum, a rating in excess of 20 percent for cervical strain with cervicobrachial pain is not warranted. 

Right C-6 Radiculopathy (prior to July 1, 2012)

Prior to July 1, 2012, the Veteran was rated 20 percent for right C-6 radiculopathy associated with cervical strain with cervicobrachial pain under DC 8513.  

During a February 2010 VA examination, the Veteran described a throbbing, burning pain radiating down his right arm but reports that it is not associated with any numbness or weakness in the right upper extremity.  The Veteran's sensation was intact in response to light touch, and muscle strength reflexes were normal.  The examiner reported that there was no objective evidence of radiculopathy on the examination.   

The Veteran underwent an additional VA examination in December 2010.  The Veteran's reflex exam was normal.  Results of the Veteran's sensory examination showed decreased sensation in the right upper extremity.  The Veteran reported decreased perception in response to pinprick and light touch tests in the entire right upper extremity with a cut-off level at the armpit above which sensation was normal. The examination showed no dysesthesias of the right upper extremity.  Regarding the Veteran's lower extremities and left upper extremities, results of sensation testing were all normal.  The Veteran also had full active movement against full resistance.  

The examiner noted, "[A] subjective report of decreased pain/touch perception in right upper extremities was NON-DERMATOMAL, with a level straight across the axilla.  Reflexes in bilateral upper extremities and bilateral lower extremities were normal, including bilateral pronator muscle tendon reflex which subserves C6 nerve root.  Muscles were excellent in size and obviously in great functional status as Veteran had to keep them contracted in order to keep his head/neck/trick constantly straight."  (Emphasis in original).  While the examiner noted that the Veteran had a previous diagnosis of right C6 radiculopathy, he reported that there was no objective evidence of right C6 radiculopathy during the examination.  

An evaluation of 20 percent is assigned for incomplete paralysis which is mild.  A higher evaluation of 40 percent is not warranted unless there is evidence of incomplete paralysis involving the radicular muscles that is moderate.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve whether due to varied level of the nerve lesion or a partial regeneration.  When involvement is wholly sensory the rating should be for mild or at the most, the moderate degree.  Here, prior to July 1, 2012.  The Veteran's symptoms most clearly approximated mild incomplete paralysis.  The Veteran specifically reported reduced sensation in his right upper extremity indicating that the sensation was wholly sensory.  Thus, a higher evaluation of 30 percent is not warranted because the evidence does not show moderate incomplete paralysis.    

Right C-6 Radiculopathy (from July 1, 2012)   

An April 2012 rating decision reduced the Veteran's 20 percent rating for right C6 radiculopathy to 0 percent based on a finding that there were no objective medical findings of radiculopathy.   

The Veteran was afforded a VA examination in May 2012.  The Veteran's reflex exam showed normal reflexes in the biceps, triceps, and brachioradialis.  The Veteran also showed normal sensation in the shoulder, inner and outer forearm, hand, and fingers in response to light touch testing.  The Veteran did not have radicular pain or other signs or symptoms due to radiculopathy to include constant pain, intermittent pain, parasthesias, dysesthesias, or numbness.  The Veteran did not have any other neurologic abnormalities related to his cervical spine condition.  The Veteran did not have intervertebral disc syndrome of the cervical spine.  There was no functional impairment of an extremity as a result of his service-connected cervical spine condition. 

In a January 2015 private treatment note, Dr. J.B.S. indicated that the Veteran had normal neurologic without any overlap.  He also had no atrophy of his upper extremities.  The Veteran was afforded an additional VA examination in July 2015.  The Veteran's reflex exam showed normal reflexes in the biceps, triceps, and brachioradialis.  The results of the Veteran's sensory exam were also normal.  The Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormalities related to his cervical spine condition.  The Veteran also did not have intervertebral disc syndrome of the cervical spine.  There was no functional impairment of an extremity as a result of his service-connected cervical spine condition.  Similarly, a November 2015 VA treatment note reported that the Veteran had a diagnosis of C spine degenerative joint disease with episodic flares of radiculopathy.  However although the Veteran had chronic stiffness in the neck, there were "no concerning neurologic findings."   See VA Treatment Records.    

After giving careful consideration to the foregoing evidence, the Board concludes that from July 1, 2012, the Veteran is not entitled to a compensable rating for C6 radiculopathy.  The Board has carefully considered the Veteran's statements regarding his neurological symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).   However, the Veteran's VA examinations and medical treatment providers have consistently found that the Veteran does not have objective symptoms of radiculopathy.  Thus, a compensable rating for right C6 radiculopathy from July 1, 2012 is not warranted.  




Other Considerations

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the VA examination reports describe the effects of the Veteran's cervical strain disability on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board has also considered whether referral for extraschedular consideration is suggested by the record.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, the Veteran reports neck stiffness, pain, and trouble sleeping.  He further reports that he cannot run, jump, or drive long distances.  He also cannot cut the grass or do other yardwork.  See December 2010 VA Examination; November 2010 DRO Hearing Transcript.  The Veteran's symptoms of pain, stiffness, and limited physical activity were specifically contemplated by the schedular criteria and do not show such an exceptional disability picture that the available schedular evaluations for his cervical strain disability are inadequate.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. 
§ 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).

The Veteran's complaints of sleep trouble were not specifically contemplated by the rating criteria.  However, even if the schedular criteria were not adequate, this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  Therefore, referral for extraschedular consideration is not warranted.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Finally, the Veteran has not asserted and the evidence of record does not show that he is unemployable as a result of his cervical spine disability.  In fact, the record shows that the Veteran has remained consistently employed as a correctional officer at a prison.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).
  
In sum, there is no basis for higher evaluations for the Veteran's service-connected cervical strain with cervicobrachial pain or right C6 radiculopathy.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for cervical strain with cervicobrachial pain is denied.  

Entitlement to a rating in excess of 20 percent for right C-6 radiculopathy associated with cervical strain with cervicobrachial pain prior to July 1, 2012 is denied. 

Entitlement to a compensable rating for right C-6 radiculopathy associated with cervical strain with cervicobrachial pain from July 1, 2012 is denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


